Citation Nr: 1540983	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for posttraumatic stress disorder (PTSD).

2. Whether there was clear and unmistakable error (CUE) in a December 1996 rating decision that denied service connection for PTSD.

3. Entitlement to service connection for dysthymic disorder/depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. At the hearing, the undersigned noted the issue on appeal regarding service connection for PTSD and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included with the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied service connection for PTSD in a December 1996 decision, and found that new and material evidence had not been submitted to reopen the claim in May 2002 and November 2007 rating decisions. In February 2008, the Veteran contended that clear and unmistakable error (CUE) was made in the original December 1996 rating decision. See February 2008 Statement. The Veteran also stated that if CUE was not found, that the statement should be considered a notice of disagreement (NOD) to the November 2007 decision, declining to reopen the claim of service connection for PTSD. Id.

In the December 2008 rating decision, the RO found that there was no CUE in the December 1996 decision. The Veteran filed a timely appeal, and that claim is before the Board. However, the RO never issued a statement of the case (SOC) following her NOD to the November 2007 decision. The Board is obligated to remand the issue of whether there is new and material evidence to reopen a claim for service connection for PTSD for proper development and adjudication. Manlincon v. West, 12 Vet. App. 238 (1999). The intertwined issue of CUE is also remanded, to include clarifying whether the Veteran wants a new hearing on this issue.

The December 2008 rating decision also denied service connection for dysthymic disorder/depression. The Veteran submitted an NOD, which the RO acknowledged it received. See January 2009 NOD; January 2009 VA Letter Regarding Post Decision Review. The RO also did not issue an SOC in this matter, therefore it must be remanded for issuance of an SOC. Manlincon, 12 Vet. App. 238 at 240-41.

Accordingly, the case is REMANDED for the following action:

1. After reviewing the record, issue the appellant an SOC concerning whether new and material evidence has been submitted to warrant reopening a claim for service connection for PTSD and entitlement to service connection for dysthymic disorder/depression. If the Veteran files a timely substantive appeal, these claims should be returned to the Board.

2. Then contact the Veteran and ask her whether she would like a new hearing regarding her CUE claim. Schedule the Veteran for any requested hearing.

3. After any other development that may be warranted is completed, readjudicate the issue of whether there was CUE in a December 1996 rating decision that denied service connection for PTSD. If the benefit(s) sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




